DETAILED ACTION
An amendment was received on 7/12/2022.
Claims 1-9, 11, and 12 were canceled and claim 15 was added.
Clams 10 and 13-15 are pending.
The rejection of claims 10, 13, and 14 as obvious over the combination of Kim et al (Nature Comm. 9(503), 2/5/2018, 14 pages), Libreros et al (Int. J. Cancer: 131, 377-386 (2012) of record), Fruehauf et al (US 20080311081 ), and Davis et al (US 7427605) is withdrawn because Applicant perfected their claim to foreign priority by filing a certified English translation of KR10-2017-0182538 on 7/12/2022 which supports the instant claims at e.g. its claims 10, 13, 14, page 6, lines 14 and 15 and last full paragraph, page 7, first full paragraph, page 19, lines 8 and 9, and page 24, last full paragraph.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gleb Savich on 7/22/2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 14 the word “of” was deleted from the phrase “comprising administering of the pharmaceutical composition”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed above, Applicant has overcome the obviousness rejection of claims 10, 13, and 14 by perfecting the claim to foreign priority.  Moreover, SEQ ID NO: 2 is novel and non-obvious.  While SEQ ID NO: consists of prior art peptides that can be found in the dNP2 blood brain barrier penetrating peptide of Lim et al. (Nat Commun (2015) 6, 8244) and the well-known influenza HA2 fusogenic peptide (see e.g. Loughran et al. (Eur. J. Nanomed. 2015; 7(2): 85–96)), there is nothing of record that directs one of ordinary skill to select these two particular peptides to make a fusion peptide comprising instant SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10 and 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635